Exhibit 10.2 Form of Cash Settled Stock Appreciation Right Agreement for the
Company’s Employees

SHARE APPRECIATION RIGHTS AWARD AGREEMENT

THIS SHARE APPRECIATION RIGHTS AWARD AGREEMENT (this “Agreement”) is made and
entered into effective as of [date] (the “Date of Grant”) by and between
FreightCar America, Inc., a Delaware corporation (the “Company”), and [name]
(the “Participant”).

WHEREAS, the Participant has been designated by the Compensation Committee of
the Board of Directors of the Company (the “Committee”) to participate in the
2018 Long Term Incentive Plan (the “Plan”) (capitalized terms used but not
otherwise defined herein shall have the meanings assigned to such terms in the
Plan);

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the
Participant agree as follows:

1.    Grant. Pursuant to the Plan, all of the terms of which are incorporated
herein by reference, unless otherwise provided herein, the Company hereby grants
to the Participant, on the Date of Grant, [number] Share Appreciation Rights
(the “SARs”). Each SAR entitles the Participant, upon the proper exercise of the
SAR, and subject to the vesting restrictions of Section 4, to receive, upon
exercise, a distribution in cash equal to the difference between the Fair Market
Value of a Share on the Date of Grant (the “Grant Price”) and the Fair Market
Value of a Share on the Date of Exercise. In the event of a conflict between the
Plan and this Agreement, the terms of the Plan shall govern. In addition, the
SARs and any cash acquired upon exercise of the SARs are subject to the
Company’s compensation recoupment (or “clawback”) policy as in effect from time
to time or as required by applicable law, including any retroactive recoupment.

2.    Grant Price. The Grant Price of each SAR shall be [state amount]1, subject
to adjustment as provided in Section 4(g) of the Plan, which is the Fair Market
Value of a Share on the Date of Grant.

3.    Term of SARs. The SARs may be exercised, subject to the recoupment,
vesting, forfeiture, and Termination of Service provisions of Sections 1, 4, 5,
and 6, only during the period commencing on the Date of Grant and continuing
until the close of business on the tenth anniversary of the Date of Grant (the
“SAR Period”). At the end of the SAR Period, the SARs shall terminate, unless
sooner terminated or forfeited, as provided herein.

4.    Vesting and Exercisability. The Participant’s right to receive a
distribution of cash under the SARs shall be exercisable only to the extent that
the SARs have vested. Subject to Sections 6 and 9 below, the SARs shall vest and
become exercisable pursuant to the following schedule (provided the Participant
remains continuously employed by the Company until the applicable vesting date):

(a)    34% of the SARs vest on the first anniversary of the Date of Grant;

(b)    an additional 33% of the SARs vest on the second anniversary of the Date
of Grant; and

(c)    the final 33% of the SARs vest on the third anniversary of the Date of
Grant.

If the Participant incurs a Termination of Service (i) due to his or her death,
all of the SARs shall vest on the date of the Participant’s death, or (ii) for
any other reason, all

 

1 

NTD: This shall be determined based upon the average of the high/low share price
on the Date of Grant, which may be [date].



--------------------------------------------------------------------------------

of the SARs that have not vested will be forfeited on the effective date of such
Termination of Service. Neither the Company nor any of its Subsidiaries or
Affiliates will have any further obligations to the Participant under this
Agreement upon forfeiture and cancellation of the SARs.

5.    Restrictive Covenants.

(a)    Covenant Not to Compete. The Participant agrees that, during employment
with the Company and for a period of twelve (12) months after termination, the
Participant shall not, without the prior written consent of the Company, accept
employment with, join or become affiliated with any business entity anywhere in
North America that is engaged in direct competition with any business of the
Company on the date of the Participant’s employment termination for which
Participant worked or had responsibility during the Participant’s employment.

(b)    Covenant Not to Solicit Customers. The Participant agrees that, during
employment with the Company and for a period of twelve (12) months after
termination of employment with the Company, the Participant shall not, without
the prior written consent of the Company, directly or indirectly solicit any
current customer or prospective customer of the Company or any of its
subsidiaries, with which the Participant had contact or knowledge of
Confidential Information (as defined below) regarding during the last twelve
(12) months of the Participant’s employment.

(c)    Covenant Not to Solicit Employees. The Participant agrees that, during
employment with the Company and for a period of twenty-four (24) months after
termination of employment with the Company, the Participant shall not, without
the prior written consent of the Company, directly or indirectly solicit any
current employee of the Company or any of its subsidiaries, or any individual
who becomes an employee on or before the date of the Participant’s termination
of employment from the Company, to leave such employment.

(d)    Covenant Not to Disclose or Use of Confidential Information. The
Participant recognizes that the Participant will have access to confidential
information, trade secrets, proprietary methods and other data which are the
property of and integral to the operations and success of the Company
(“Confidential Information”) and therefore agrees to be bound by the provisions
of this Section 5(d), which both the Company and the Participant agree and
acknowledge to be reasonable and to be necessary to the Company. In recognition
of this fact, the Participant agrees that the Participant will not disclose any
Confidential Information (except (i) information which becomes publicly
available without violation of this Agreement, (ii) information which the
Participant did not know and should not have known was disclosed to the
Participant in violation of any other person’s confidentiality obligation and
(iii) disclosure required in connection with any legal process (after giving the
Company the opportunity to dispute such requirement)) to any person, firm,
corporation, association or other entity, for any reason or purpose whatsoever,
nor shall the Participant make use of any such information for the benefit of
any person, firm, corporation or other entity except the Company. The
Participant’s obligation to keep all such information confidential shall be in
effect during and for a period of twenty-four (24) months after the termination
of the Participant’s employment with the Company; provided, however, that the
Participant will keep confidential and will not disclose any trade secret or
similar information protected under law as intangible property (subject to the
same exceptions set forth in the parenthetical clause above) for so long as such
protection under law is extended. For the avoidance of doubt, this Section 5(d)
does

 

2



--------------------------------------------------------------------------------

not prohibit or restrict the Participant (or the Participant’s attorney) from
responding to any inquiry about this Agreement or its underlying facts and
circumstances by the Securities and Exchange Commission, the Financial Industry
Regulatory Authority, any other self-regulatory organization or governmental
entity, or making other disclosures that are protected under the whistleblower
provisions of federal law or regulation. The Participant understands and
acknowledges that the Participant does not need the prior authorization of the
Company to make any such reports or disclosures and that the Participant is not
required to notify the Company that the Participant has made such reports or
disclosures.

(e)    Intellectual Property. For purposes of this Agreement, “Inventions”
includes all improvements, inventions, designs, formulas, works of authorship,
trade secrets, technology, computer programs, compositions, ideas, processes,
techniques, know-how and data, whether or not patentable, made or conceived or
reduced to practice or developed by the Participant, either alone or jointly
with others, during the term of the Participant’s employment, including during
any period prior to the Date of Grant. Except as defined in this Agreement, all
Inventions that the Participant makes, conceives, reduces to practice or
develops (in whole or in part, either alone or jointly with others) during the
Participant’s employment will be the sole property of the Company to the maximum
extent permitted by law. The Participant agrees to assign such Inventions and
all rights in them to the Company. Exemptions from this agreement to assign may
be authorized in those circumstances where the mission of the Company is better
served by such action, provided that overriding obligations to other parties are
met and such exemptions are not inconsistent with other Company policies.
Further, the Participant may petition the Company for license to make, market or
sell an Invention.

(f)    Remedies. Participant acknowledges that monetary damages will not be an
adequate remedy for the Company in the event of a breach of this Section 5, and
that it would be impossible for the Company to measure damages in the event of
such a breach. Therefore, Participant agrees that, in addition to other rights
and remedies that the Company may have, the Company is entitled to an injunction
preventing Participant from any breach of this Section 5, and Participant hereby
waives any requirement that the Company post any bond in connection with any
such injunction. Participant further agrees that injunctive relief is reasonable
and necessary to protect a legitimate, protectable interest of the Company. In
addition to the foregoing and any other penalties or restrictions that may apply
under any employment agreement, state law, or otherwise, in the event of a
breach of this Section 5, the Participant shall also forfeit all of the SARs
granted under this Agreement, including SARs that have fully vested, and the
Company shall have the right to recapture and seek repayment of any cash
received upon the exercise of the SARs under this Agreement.

(h)    Blue Pencil. If the final judgment of a court of competent jurisdiction
determines that the covenants contained in this Section 5, or any part hereof,
is invalid or unenforceable, the parties agree that (i) the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration, or geographic area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision, (ii) the parties shall request that the court exercise that power,
and (iii) this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment or decision may be appealed.

 

3



--------------------------------------------------------------------------------

(i)    Survival. The restrictive covenants and forfeiture provisions contained
in this Section 5 shall survive the termination of Participant’s employment.

6.    Termination of Service.

(a)    If, during the SAR Period, the Participant has a Termination of Service
for Cause (as defined in the Plan), the SARs shall immediately terminate and be
forfeited.

(b)    If, during the SAR Period, the Participant experiences a Termination of
Service by reason of the Company’s termination of the Participant without Cause,
Participant’s termination of employment for Good Reason (other than a Qualifying
Termination) or Participant’s voluntary resignation, the SARs shall be
exercisable only to the extent that they were exercisable on the date of the
Participant’s Termination of Service and shall terminate on the earlier of
(i) ninety (90) calendar days following the date of the Participant’s
Termination of Service or (ii) the end of the SAR Period.

(c)    If, during the SAR Period, the Participant experiences a Termination of
Service by reason of the Participant’s (i) Disability, (ii) retirement or
(iii) Qualifying Termination, the SARs shall be exercisable only to the extent
that they were exercisable on the date of the Participant’s Termination of
Service and shall terminate on the earlier of (i) one hundred and eighty
(180) calendar days following the date of the Participant’s Termination of
Service or (ii) the end of the SAR Period.

(d)    If, during the SAR Period, the Participant experiences a Termination of
Service by reason of the Participant’s death, the SARs shall be fully vested and
exercisable on the date of the Participant’s death and shall terminate on the
earlier of (i) one hundred and eighty (180) calendar days following the date of
the Participant’s death, or (ii) the end of the SAR Period.

7.    Exercise of SAR. In order to exercise the SARs, the Participant shall
submit to the Secretary of the Company an instrument in writing specifying the
number of SARs that are being exercised. The amount delivered to the Participant
upon exercise of the SARs will be equal to the product of (a) the excess, if
any, of the Fair Market Value of a Share on the Date of Exercise over the Grant
Price, multiplied by (b) the number of SARs being exercised; provided, that the
amount delivered to the Participant shall be subject to withholding as described
in Section 13. Any amount due to the Participant upon exercise of the SARs will
be paid in cash. The Participant shall not be entitled to any earnings on the
value of the amount payable for the period between the Date of Exercise and the
receipt of such payment.

8.    Conditions. The Participant will not have any of the rights of a
shareholder with respect to the SARs. Notwithstanding anything herein to the
contrary, the SARs will not be exercisable in whole or in part, if exercise may,
in the opinion of counsel for the Company, violate the Securities Act of 1933,
as amended (or other federal or state statutes having similar requirements), as
it may be in effect at that time, or cause the Company to violate the terms of
the Plan.

9.    Change of Control. In the event of a Change of Control, the terms of the
Plan shall control.

10.    Non-Transferable. The SARs may not be sold, assigned, transferred,
exchanged, pledged, hypothecated or otherwise disposed of or encumbered, except
by will or the laws of descent, as provided in Section 6(d) of the Plan.

 

4



--------------------------------------------------------------------------------

11.    No Obligation to Exercise. Neither the Participant nor any permissible
transferee is or will be obligated by the grant of the SARs to exercise them.

12.    References. References herein to rights and obligations of the
Participant shall apply, where appropriate, to the Participant’s legal
representative or guardian without regard to whether specific reference to such
legal representative or guardian is contained in a particular provision of this
Agreement or the Plan.

13.    Taxes. The Participant shall be responsible for all of Participant’s
taxes required to be paid under applicable tax laws with respect to the SARs.
The Company or any Affiliate is authorized to withhold from any distribution of
cash, or any payroll or other payment, to the Participant, amounts of
withholding and other taxes due in connection with the SARs. The amount of the
withholding shall not exceed the Company’s maximum statutory withholding
requirement.

14.    Entire Agreement. This Agreement contains all the understandings between
the parties hereto pertaining to the matters referred to herein, and supersedes
all undertakings and agreements, whether oral or in writing, previously entered
into by them with respect thereto. The Participant represents that, in executing
this Agreement, the Participant does not rely and has not relied upon any
representation or statement not set forth herein made by the Company with regard
to the subject matter, bases or effect of this Agreement or otherwise.

15.    Amendment or Modification, Waiver. The Committee may waive any conditions
or rights under, amend any terms of, or amend, alter, suspend, discontinue or
terminate, the SARs, prospectively or retrospectively; provided, however, that,
without the consent of the Participant, no amendment, alteration, suspension,
discontinuation or termination of the SARs may materially and adversely affect
the rights of the Participant under the SARs. No waiver by any party hereto of
any breach by another party hereto of any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same time, any prior time or
any subsequent time.

16.    Notices. Any notice to be given hereunder shall be in writing and shall
be deemed given hereunder when delivered personally, sent by courier or
telecopy, or registered or certified mail, postage prepaid, return receipt
requested, addressed to the party concerned at the address indicated below or to
such other address as such party may subsequently give notice of hereunder in
writing:

To the Participant at his or her last known address as shown on the records of
the Company;

To the Company at:

FreightCar America, Inc.

125 South Wacker Drive

Suite 1500

Chicago, IL 60606

Attention: VP, General Counsel, Secretary & Human Resources

Any notice delivered personally or by courier under this Section 16 shall be
deemed given on the date delivered and any notice sent by electronic means,
telecopy or registered or certified mail, postage prepaid, return receipt
requested, shall be deemed given on the date sent, telecopied, or mailed. The
Company, in its sole discretion, may decide to deliver any documents related to
current or future participation in the Plan or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by

 

5



--------------------------------------------------------------------------------

electronic delivery and, if requested, agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

17.    Severability. If any provision of this Agreement or the application of
any such provision to any party or circumstances shall be determined by any
court of competent jurisdiction to be invalid and unenforceable to any extent,
the remainder of this Agreement or the application of such provision to such
person or circumstances other than those to which it is so determined to be
invalid and unenforceable, shall not be affected thereby, and each provision
hereof shall be validated and shall be enforced to the fullest extent permitted
by law.

18.    Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles.

19.    Jurisdiction and Venue. The Company and the Participant agree that the
jurisdiction and venue for any disputes arising under, or any action brought to
enforce, or otherwise relating to, this Agreement shall be exclusively in the
courts in the State of Illinois, Cook County, including the Federal Courts
located therein (should Federal jurisdiction exist), and the Company and the
Participant hereby submit and consent to said jurisdiction and venue.

20.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

21.    No Right to Continued Employment or Service. Neither the Plan nor any
action taken thereunder shall be construed as giving the Participant the right
to be retained in the employ or service of the Company or any of its
Subsidiaries or Affiliates, nor shall it interfere in any way with the right of
the Company or any of its Subsidiaries or Affiliates to terminate the
Participant’s employment or service at any time.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year set forth above.

 

FREIGHTCAR AMERICA, INC.     PARTICIPANT:

By:  

   

                

 

Name:       Name:   Title:       Title:  

 

6